AFFIRM; Opinion Filed February 27, 2013




                                       S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-12-00083-CR

                       SHAMONT DESMOND SMALL, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F05-26251-W

                                         OPINION

                       Before Justices FitzGerald, Fillmore, and Evans
                               Opinion by Justice FitzGerald

       Appellant Shamont Desmond Small was charged by indictment with the offense of

failing to register as a sex offender. Pursuant to a plea agreement, appellant pleaded nolo

contendere and was placed on deferred adjudication community supervision for a period of two

years running from August 18, 2005. On August 3, 2007, the trial judge signed an order

extending the term of community supervision for two more years. On August 4, 2009, the judge

signed an order extending the term of community supervision for one more year. On August 10,

2010, the judge signed an order extending the term of community supervision one more year,

such that the term would end August 18, 2011.
       On August 11, 2011, the State filed a Motion to Revoke Probation or Proceed with an

Adjudication of Guilt. The State alleged that appellant had violated several conditions of his

community supervision. The trial judge conducted a hearing on the State’s motion on September

2, 2011. Appellant pleaded true to the allegations in the motion. He testified in an attempt to

show extenuating circumstances. At the end of the hearing, the judge granted the State’s motion

and assessed appellant’s punishment at three years in the penitentiary. Appellant filed a motion

for new trial, and the judge granted the motion to the extent that she changed appellant’s

sentence to eighteen months’ confinement in a state jail facility. On appeal, appellant raises a

single point of error, that the trial judge erred by granting the State’s motion after the statutory

probationary period had expired.

       We overrule appellant’s point of error because his brief is grossly deficient. Together, his

“summary of argument” and his “argument” barely exceed a page in length. He cites no

authorities, aside from one reference to “Chapter 62 of the Texas Code of Criminal Procedure”

as the source of the law under which he was indicted for failure to register as a sex offender. His

“argument” consists of a repetition of some of the facts we have recounted above, followed by

the following paragraph:

               The maximum length of the probationary period for a State Jail Felony is
       five years. On the date the Trial Court sentenced Appellant the maximum
       probationary period had been exceeded. Moreover, the State’s motion to revoke
       was filed after the probationary period had expired. It is axiomatic that the Trial
       Court’s judgment is void.

He cites no authorities in support of these assertions. Failure to present argument or authorities

in support of an assertion results in waiver of the issue. See Russeau v. State, 171 S.W.3d 871,

881 (Tex. Crim. App. 2005) (“[B]ecause appellant provides no argument or authority with

respect to the protection provided by the Texas Constitution, we overrule these points of error as



                                                 2
inadequately briefed.”); Delapaz v. State, 228 S.W.3d 183, 197 n.20 (Tex. App.—Dallas 2007,

pet. ref’d); see also Kiss v. State, 316 S.W.3d 665, 667 (Tex. App.—Dallas 2009, pet. ref’d). We

conclude appellant has waived his only point of error on appeal.

       Even if appellant had not waived his point of error by his inadequate briefing, we would

overrule his point of error on the merits. The court of criminal appeals recently held that trial

judges possess the authority to extend an originally assessed period of deferred-adjudication

community supervision in state-jail felony cases. Garrett v. State, 377 S.W.3d 697, 708 (Tex.

Crim. App. 2012).

       We affirm the trial court’s judgment.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
120083F.U05




                                                3
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

SHAMONT DESMOND SMALL,                            On Appeal from the 363rd Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. F05-26251-W.
No. 05-12-00083-CR        V.                      Opinion delivered by Justice FitzGerald.
                                                  Justices Fillmore and Evans participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered February 27, 2013.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                              4